Citation Nr: 0801087	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-41 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total disability rating based on 
convalescence following an August 1998 knee surgery under the 
provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's claim for a temporary total disability rating 
based on convalescence following an August 1998 knee surgery 
was received by the RO more than one year after the medical 
procedure upon which the claim for convalescence was based.


CONCLUSION OF LAW

The criteria for a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
have not been met.  38 C.F.R. §§ 3.400(o)(2), 4.30 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  And these requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in November 2003 and October 2004 that, 
collectively, fully addressed all four notice elements.  The 
letter informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the veteran should provide, 
informed the veteran that it was the veteran's responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
VA any evidence in his possession that pertains to the 
veteran's claim.  

Although the October 1994 letter was not sent prior to 
initial adjudication of the claim, it was sent prior to a 
readjudication of the claim in November 2004.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
private treatment records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Temporary Total Disability Rating

The veteran underwent a left total knee arthroplasty in 
August 1998, which resulted in a period of convalescence for 
which he now seeks a temporary total disability rating.  At 
the time of the veteran's surgery, service connection was in 
effect for a left knee condition.  The veteran submitted his 
claim for a temporary total disability rating in July 2003.

The applicable regulations and law provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3) (2007).

In this case, a private report noting left knee replacement 
surgery was received at the RO in July 2003, and pursuant to 
38 C.F.R. § 3.157(b)(3), July 2003 is determined to be the 
date of receipt of the claim of entitlement to a temporary 
total disability rating under 38 C.F.R. § 4.30.  There is no 
evidence of record demonstrating the receipt of either a 
formal or informal claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30 prior to July 2003.

Assuming for purposes of the discussion that a temporary 
total disability rating would have been warranted in the 
veteran's case, the date of the receipt of the claim, July 
2003, is well beyond the one-year period from the date of his 
August 1998 knee surgery, the date on which a factually 
ascertainable increase in disability had occurred, as is 
mandated in 38 C.F.R. § 3.400(o)(2).  

When the RO received the claim in July 2003, the veteran was 
no longer convalescing from the surgery performed almost five 
years earlier, and, in any case, an extension beyond one year 
from August 1998 is not permitted.  The provisions of 38 
C.F.R. § 4.30 do not provide for temporary total ratings for 
convalescence beyond twelve months after the initial surgery.  
Neither do VA regulations permit a retroactive award after 
entitlement has terminated.  The Board is without authority 
to alter controlling law and regulations.  Accordingly, a 
temporary total rating for convalescence following the 
veteran's left knee surgery in August 1998 may not be 
granted.

Also, the veteran's service-connected left knee prosthesis 
for arthritis is currently assigned a 30 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under that diagnostic code, a 100 percent disability 
evaluation is assigned for one year following the 
implantation of the prosthesis.  As noted, the report of the 
veteran's left knee replacement surgery was not received 
until July 2003.  Under the applicable laws and regulations, 
an increased rating for a service-connected disability can be 
granted from the date of the receipt of the claim.  As the 
veteran's claim was received more than one year from his 
August 1998 left knee replacement, he is not entitled to a 
100 percent disability evaluation under Diagnostic Code 5055.  




ORDER

A temporary total rating under the provisions of 38 C.F.R. § 
4.30 is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


